Case 3:20-mc-80092-LB Document 3-1 Filed 05/29/20 Page 1 of 10




                      EXHIBIT A
      Case
       Case3:20-mc-80092-LB
            1:19-cv-00878-VSBDocument
                              Document3-1
                                        6 Filed
                                          Filed 05/29/20
                                                01/30/19 Page
                                                         Page 2
                                                              1 of
                                                                of 10
                                                                   9



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK


POWERMAT TECHNOLOGIES, LTD.,

          Plaintiff,                         Case No. 1:19-cv-878

     v.

BELKIN INTERNATIONAL INC.,                   JURY TRIAL

          Defendant.


  PLAINTIFF POWERMAT TECHNOLOGIES, LTD.’S ORIGINAL COMPLAINT
         Case
          Case3:20-mc-80092-LB
               1:19-cv-00878-VSBDocument
                                 Document3-1
                                           6 Filed
                                             Filed 05/29/20
                                                   01/30/19 Page
                                                            Page 3
                                                                 2 of
                                                                   of 10
                                                                      9



I.     INTRODUCTION

       Plaintiff Powermat Technologies, Ltd. (“Powermat”) is a leading innovator of wireless

charging technology, which lets mobile-device users charge their devices—like smartphones and

tablets—without plugging them in. In 2007, Powermat started applying to patent its inventions in

the United States and other jurisdictions. The United States Patent and Trademark Office alone

has since granted Powermat more than 60 United States patents claiming wide-ranging aspects of

wireless charging technology. Many of these patents are necessary to making products that

comply with technical standards that standards-development organizations (“SDOs”) have

published to ensure interoperability among devices and accessories.

       In 2015, Powermat licensed some of its patents to defendant Belkin International Inc.

(“Belkin”). The parties’ License Agreement (“Agreement”) gives Belkin a license to

Powermat’s patents that are necessary to complying with, or otherwise making products that

implement, certain technical standards for wireless charging. In return, Belkin agreed to, among

other things, pay Powermat royalties on all product sales compliant with these standards.

       Belkin has breached and repudiated its plain and unambiguous duties under the

Agreement. To start, Belkin has vastly underpaid royalties owed to Powermat, claiming that it

owes royalties on only a fraction of the products plainly specified in the Agreement. Belkin has

since stopped paying royalties altogether while continuing to sell covered products. Indeed, with

no contractual or legal basis whatsoever, Belkin claims to have unilaterally “terminated” the

Agreement. Belkin has also failed to comply with the Agreement’s reporting and auditing

provisions, among other things.

       Powermat has attempted to resolve this dispute for more than a year, but Belkin has only

persisted in refusing to honor the Agreement’s plain terms. Powermat thus brings this lawsuit to

enforce the Agreement against Belkin.


                                                2
             Case
              Case3:20-mc-80092-LB
                   1:19-cv-00878-VSBDocument
                                     Document3-1
                                               6 Filed
                                                 Filed 05/29/20
                                                       01/30/19 Page
                                                                Page 4
                                                                     3 of
                                                                       of 10
                                                                          9



II.        THE PARTIES

1. Powermat is an Israeli corporation having its principal place of business in Petah Tikva,

       Israel.

2. Belkin is a Delaware corporation having its principal place of business at 12045 E.

       Waterfront Dr., Playa Vista, CA 90094.

III.       JURISDICTION AND VENUE

3. This Court has original jurisdiction of this matter under 28 U.S.C § 1332 as it is between a

       foreign corporation and a United States corporation, and the amount in controversy exceeds

       the sum or value of $75,000.

4. The Court has personal jurisdiction over the parties as they irrevocably consented to the

       jurisdiction of this Court for any dispute arising under or relating to the Agreement.

5. The parties’ consent to the jurisdiction of this Court also constitutes consent to venue here.

IV.        FACTUAL BACKGROUND

           A.      Powermat Pioneers Wireless Charging

6. Powermat was established in 2006 and is a pioneer in developing technology for wireless

       charging.

7. Wireless charging is an increasingly popular technology that allows devices to be charged

       without being plugged into a power cord.

8. Wireless charging works by having a transmitter that wirelessly sends power to a receiver,

       commonly through inductive charging.

9. Powermat was the first to provide this technology to the consumer and automotive markets.

10. Powermat also created a publicly accessible network of chargers in places like coffee shops.

11. Acknowledging the popularity and utility of wireless charging, support for wireless charging

       is increasingly built directly into devices such as smartphones and smartwatches. Samsung


                                                    3
         Case
          Case3:20-mc-80092-LB
               1:19-cv-00878-VSBDocument
                                 Document3-1
                                           6 Filed
                                             Filed 05/29/20
                                                   01/30/19 Page
                                                            Page 5
                                                                 4 of
                                                                   of 10
                                                                      9



   first offered wireless charging in 2011 and included wireless charging as a basic feature on

   its “S” line of phones (e.g., S6, S7, S8) beginning in early 2015. Apple announced that

   wireless charging would be included as a basic feature on its iPhones in late 2017.

12. To ensure interoperability among devices and accessories produced by different companies,

   participants in the markets for technologies like wireless charging often seek to “standardize”

   technical specifications for these technologies. Technical standards are published by SDOs,

   which, in general, are independent, non-profit organizations of industry participants.

13. Industry SDOs have published certain standards for wireless charging that have become

   common in the industry.

14. These wireless charging standards incorporate various industry participants’ patented

   technologies. When a standard cannot be implemented without practicing a particular patent,

   that patent is deemed “essential” to that standard.

15. Powermat holds a significant global portfolio of patents essential to the common wireless

   charging standards.

       B.      Belkin Enters the Wireless Charging Market

16. Belkin is a manufacturer of accessories for electronic devices.

17. In 2015, following increased use of wireless charging in cell phones, Belkin approached

   Powermat about licensing its wireless charging patents.

18. In 2015, Belkin began to sell wireless chargers.

       C.      The Agreement

19. On November 3, 2015, Powermat and Belkin entered into their Agreement.

20. In the Agreement, Powermat agreed to grant Belkin a patent license under terms and

   conditions specified in the Agreement permitting Belkin to make and sell products that

   implement certain wireless charging standards.


                                                 4
         Case
          Case3:20-mc-80092-LB
               1:19-cv-00878-VSBDocument
                                 Document3-1
                                           6 Filed
                                             Filed 05/29/20
                                                   01/30/19 Page
                                                            Page 6
                                                                 5 of
                                                                   of 10
                                                                      9



21. In exchange, Belkin agreed to pay specified royalties on products that implement the

   specified wireless charging standards and also agreed to terms and conditions specified in the

   Agreement concerning reporting and auditing, among other things.

22. Belkin and Powermat each had the authority and legal capacity to enter into the Agreement.

23. The Agreement was signed by representatives of Powermat and Belkin.

24. Belkin’s Director of Product Management signed the Agreement on Belkin’s behalf.

25. Belkin has issued a press release that describes the same individual as a Director or Senior

   Director of Project Management at least once each year in 2015, 2016, 2017, and 2018.

26. In connection with the Agreement, Powermat communicated with Belkin’s Director of

   Project Management through her Belkin.com email address.

27. The Agreement is a valid and binding contract that has not been validly revoked or otherwise

   terminated.

       D.       Powermat Performed and Belkin Performed In Part Under the Agreement

28. In early 2015, Belkin began offering products compliant with certain wireless charging

   standards.

29. Belkin received a license from Powermat under the terms and conditions specified in the

   Agreement.

30. From 2015 through 2017, Belkin reported a portion of its sales of products covered by the

   license and paid royalties on those products.

31. From 2015 to the present, Belkin has sold a range of wireless chargers. These wireless

   chargers have complied with the common wireless charging standards covered by the

   Agreement.

32. Belkin has advertised that it was the fastest growing seller of wireless charging accessories

   between 2015 and 2017.


                                                   5
         Case
          Case3:20-mc-80092-LB
               1:19-cv-00878-VSBDocument
                                 Document3-1
                                           6 Filed
                                             Filed 05/29/20
                                                   01/30/19 Page
                                                            Page 7
                                                                 6 of
                                                                   of 10
                                                                      9



33. Belkin currently advertises that it is the number one third-party maker of wireless charging

   accessories.

34. Belkin has sold these chargers for retail prices ranging from approximately $30 to

   approximately $100.

       E.      Belkin Underpaid Royalties Under the Agreement

35. In 2017, Powermat discovered that Belkin had not paid all the royalties it had agreed to under

   the Agreement, including by failing to pay royalties on certain products covered by the

   Agreement.

36. When Powermat brought these issues to Belkin’s attention in March 2017, Belkin responded

   by taking the position that it did not have to pay royalties on products that implement one of

   the common wireless charging standards.

37. Powermat and Belkin continued in a back-and-forth through June 2017, but no resolution

   was reached, and Powermat was directed to Belkin’s legal counsel.

38. After further correspondence between Powermat and Belkin that failed to resolve the parties’

   dispute, on November 28, 2017, Belkin sent a letter that purported to unilaterally terminate

   the Agreement.

39. Belkin’s termination of the Agreement was not effective.

40. In purportedly terminating the Agreement, Belkin stated that it would only pay amounts due

   under the Agreement for certain prior sales and would not pay royalties on products that

   implement one of the common wireless charging standards.

41. Belkin has not paid any royalties to Powermat in 2018.

       F.      Belkin Refused to Comply with the Agreement’s Auditing Provision

42. On December 28, 2018, Powermat informed Belkin that it would be invoking the

   Agreement’s auditing provision.


                                                6
          Case
           Case3:20-mc-80092-LB
                1:19-cv-00878-VSBDocument
                                  Document3-1
                                            6 Filed
                                              Filed 05/29/20
                                                    01/30/19 Page
                                                             Page 8
                                                                  7 of
                                                                    of 10
                                                                       9



43. On January 14, 2019, Belkin refused Powermat’s request to honor Powermat’s auditing

     rights as specified in the agreement.

        G.      Money Damages Do Not Adequately Protect Powermat’s Interest in its
                Reporting and Auditing Rights Specified in the Agreement

44. Belkin’s reporting obligations and Powermat’s auditing rights are specifically called for

     under the Agreement.

45. Money damages are not adequate to protect Powermat’s expectation interest in the reporting

     and auditing provisions.

46. Belkin’s performance under the reporting and auditing provisions is unique for Powermat

     and has no established market value.

47. An attempt to value Belkin’s failure to perform under these provisions with certainty would

     be exceedingly difficult if not impossible.

48. Powermat would not be able to procure a suitable substitute performance for these provisions

     with a damages award.

                                  CAUSE OF ACTION & RELIEF

V.      COUNT I – BREACH OF CONTRACT

49. Powermat repeats and realleges the allegations contained in the preceding paragraphs.

50. Powermat and Belkin entered into a valid contract on November 3, 2015, when they entered

     into the Agreement. The Agreement is supported by valid consideration as described herein.

51. Powermat performed under the Agreement by providing Belkin a patent license on the terms

     and conditions specified in the Agreement, among other things.

52. Belkin partially performed under the Agreement by providing Powermat with some of the

     royalties owed under the Agreement, among other things.




                                                   7
           Case
            Case3:20-mc-80092-LB
                 1:19-cv-00878-VSBDocument
                                   Document3-1
                                             6 Filed
                                               Filed 05/29/20
                                                     01/30/19 Page
                                                              Page 9
                                                                   8 of
                                                                     of 10
                                                                        9



53. Any conditions precedent to Belkin’s obligations under the Agreement, or Powermat’s right

      to enforce those obligations, have been satisfied or have been waived, forfeited, or otherwise

      excused.

54. Belkin breached the agreement by, at least, failing to pay or underpaying royalties specified

      in the Agreement, failing to provide the reports specified in the Agreement, and refusing to

      comply with the Agreement’s auditing provision.

55. Belkin’s conduct as described herein has also breached the implied covenant of good faith

      and fair dealing under the Agreement.

56. Powermat suffered damages from Belkin’s breaches, including the nonpayment of royalties

      specified in the Agreement.

VI.      JURY DEMAND

57. Powermat hereby requests a trial by jury under Rule 38 of the Federal Rules of Civil

      Procedure on all issues so triable.

VII.     PRAYER FOR RELIEF

58. Powermat requests the Court enter judgment:

      A. Finding that Belkin has breached the Agreement by failing to comply with, at least, the
         Agreement’s royalty, reporting, and auditing provisions.

      B. Finding that Belkin has breached the Agreement’s implied covenant of good faith and
         fair dealing.

      C. Requiring Belkin, for the periods for which Belkin has not complied with the
         Agreement’s reporting provision, to perform under such provision.

      D. Requiring Belkin to perform under the Agreement’s auditing provision.

      E. Requiring Belkin to provide an accounting.

      F. Awarding Powermat damages for Belkin’s underpayment/nonpayment of royalties
         specified in the Agreement.

      G. Finding that Belkin’s purported termination of the agreement in November 2017 was not
         effective.


                                                  8
       Case
        Case3:20-mc-80092-LB
              1:19-cv-00878-VSBDocument 3-16 Filed
                                 Document     Filed05/29/20
                                                    01/30/19 Page
                                                              Page10 of 910
                                                                   9 of



   H. Awarding Powermat interest on any sum awarded for breach of contract.

   I. Awarding Powermat its costs and reasonable attorney’s fees.

   J. Awarding Powermat all such other and further relief as the Court deems just and proper
      under the circumstances.


January 29, 2019                                 Respectfully submitted,


                                                 /s/ Kenneth H. Frenchman
                                                 Kenneth H. Frenchman
                                                 NY State Bar No. 3028115
                                                 kfrenchman@mckoolsmith.com
                                                 McKool Smith, PC
                                                 One Bryant Park, 47th Floor
                                                 New York, NY 10036
                                                 T: 212.402.9400
                                                 F: 212.402.9444

                                                 Mike McKool (PHV forthcoming)
                                                 TX State Bar No. 13732100
                                                 mmckool@mckoolsmith.com
                                                 Nicholas Mathews (PHV forthcoming)
                                                 TX State Bar No. 24085457
                                                 nmathews@mckoolsmith.com
                                                 Rudy Fink (PHV forthcoming)
                                                 TX State Bar No. 24082997
                                                 rfink@mckoolsmith.com
                                                 McKool Smith, PC
                                                 300 Crescent Court, Suite 1500
                                                 Dallas, TX 75201
                                                 T: 214.978.4000
                                                 F: 214.978.4044

                                                 Charles E. Fowler, Jr. (PHV forthcoming)
                                                 TX State Bar No. 24083014
                                                 cfowler@mckoolsmith.com
                                                 McKool Smith, PC
                                                 300 W. 6th Street, Suite 1700
                                                 Austin, TX 78701
                                                 T: 512.692.8700
                                                 F: 512.692.8744

                                                 ATTORNEYS FOR PLAINTIFF
                                                 POWERMAT TECHNOLOGIES, LTD.


                                             9
